Title: From George Washington to William Duke Moore, 3 December 1783
From: Washington, George
To: Moore, William Duke


                        
                            Sir,
                             December 3d 1783
                        
                        Mrs Bingham has done me the honor to deliver me your Letter of the 15 March with the Seal you have been so
                            polite as to present to me—and for which you will please to accept my thanks I could only wish the object had been more
                            worthy the great talents shewn in the invention and execution of the Seal. You will however believe that I feel my self
                            extremely flattered by this mark of attention and that I am &c.

                    